Citation Nr: 1207078	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for calcaneal spur of the right heel, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for calcaneal spur of the left heel, currently rated as 10 percent disabling.  

4.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1946 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Togus, Maine.  

In his March 2009 substantive appeal (VA Form 9), the Veteran requested a videoconference Board hearing.  He was scheduled for a videoconference hearing in February 2011, but failed to appear.  He has not requested another hearing and his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to obtain records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).

In an August 2008 letter, Dr. R.A. stated that he treated the Veteran for back pain and radiculopathy of the right leg.  VA treatment records from March 2009 and April 2010 reflect that Dr. R.A. continued to be the Veteran's primary treating physician and Dr. R.C. continued to provide podiatry treatment.  Additionally, private physical therapy records list Dr. R.A. as the treating physician.  Dr. R.A.'s treatment records are not associated with the claims folder, and Dr. R.C.'s treatment records are limited to treatment provided prior to July 2008. 

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  The RO/AMC must request that the Veteran provide a release for medical records from Dr. R.A. and Dr. R.C. 

The Veteran was afforded VA examinations for his lumbar spine disability in December 2008 and May 2010.  In both examination reports, the examiner stated that there was pain upon active forward flexion motion of the lumbar spine.  He did not specify at which degree the pain resulted in functional limitation.  He commented that upon repetitive motion, forward flexion was limited to 40 degrees due to pain.  

For disabilities evaluated on the basis of limitation of motion such as a low back disability, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of lower back motion pain began, at what point, if any, pain caused functional impairment, or whether there was any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups.  Another examination is needed to address the current functional impairment of the Veteran's low back disability.  

The Veteran was afforded a December 2008 VA podiatry examination.  The examiner did not provide an opinion as to the overall severity of the impairment for each foot.  The Board finds a medical opinion as to the overall severity of calcaneal spur condition for each foot, including whether it is tantamount to loss of use of the foot, is necessary to evaluate these claims.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ask the Veteran to complete authorizations for VA to obtain records of treatment for lumbar disc disease and radiculopathy of the right lower extremity from Dr. R.A and podiatry treatment from Dr. R.C. received after July 2008.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any request records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2. After efforts to obtain additional records have been exhausted, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral calcaneal heel spurs.   

The claims folder should be reviewed by the examiner.  

For each foot, the examiner should report all manifestations of the calcaneal spurs.

For each foot, the examiner should provide an assessment as to whether the overall impairment attributable to the service-connected calcaneal spur is mild, moderate, moderately severe, or severe; and should provide reasons for this assessment.

The examiner should also provide opinions as to whether there is actual loss of use of either foot, or whether the disability is so severe that the Veteran would be equally well served by amputation with a prosthetic in place.

3.  After all efforts to obtain additional records have been exhausted, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected low back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report whether there is ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify the angle at which the thoracolumbar spine is held.

The examiner should also report all neurological manifestations related to the low back disability.  For any neurological symptoms, he or she should provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia for the affected extremity.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The RO/AMC should review the examination report(s) to ensure that it (they) contain(s) all information and opinions requested in this remand. 

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


